Citation Nr: 1813384	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for general anxiety disorder.

2. Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain.

3. Entitlement to a rating in excess of 20 percent for osteoarthritis of the cervical spine.

4. Entitlement to a rating in excess of 10 percent for right foot hammer toes, with calluses and hallux valgus.

5. Entitlement to a rating in excess of 10 percent for left foot hammer toes, with calluses and hallux valgus.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent

ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a June 2015 rating decision, VA granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, as well as entitlement to a 50 percent rating for a general anxiety disorder from January 21, 2011. As the grant of entitlement to a total disability evaluation constituted a full grant of the benefit sought, that issue is no longer pending. However, as the award of entitlement to an increased rating for a general anxiety disorder did not constitute a full grant of the benefit sought, that issue remained pending. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 20.204 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (c).

In March 2016, the Veteran submitted written correspondence indicating that he wished to withdraw his appeal in its entirety. Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


